
	
		II
		110th CONGRESS
		2d Session
		S. 3556
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Wyden (for himself
			 and Mr. Barrasso) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve the administration of the
		  Minerals Management Service.
	
	
		1.Minerals Management Service
			(a)DefinitionsIn this section:
				(1)DepartmentThe term Department means the
			 Department of the Interior.
				(2)DirectorThe term Director means the
			 Director of the Service.
				(3)Royalty-in-kind programThe term royalty-in-kind
			 program means the program established under—
					(A)section 342 of the Energy Policy Act of
			 2005 (42 U.S.C. 15902);
					(B)section 36 of the Mineral Leasing Act (30
			 U.S.C. 192);
					(C)section 27 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1353); or
					(D)any other similar provision of law.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(5)ServiceThe term Service means the
			 Minerals Management Service.
				(b)EstablishmentThe Secretary shall—
				(1)establish and maintain within the
			 Department the Minerals Management Service; and
				(2)assign to the Service such functions as the
			 Secretary considers appropriate.
				(c)DirectorThe Service shall be headed by a Director
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
			(d)Audits
				(1)Royalty
			 auditsThe Director shall
			 ensure that the Service implements a comprehensive program of financial audits
			 of royalty payments and adjustments, including physical on-site audits, on the
			 basis of risk and statistical samples.
				(2)StandardsNot later than 90 days after the date of
			 enactment of this Act, the Director shall promulgate regulations that—
					(A)require that all employees of the Service
			 that conduct audits and compliance reviews meet professional auditor
			 qualifications that are consistent with the latest revision of the Government
			 Auditing Standards published by the Government Accountability Office;
			 and
					(B)ensure that all audits conducted by the
			 Service are performed in accordance with the standards.
					(3)Inspector GeneralThe Inspector General of the Department
			 shall—
					(A)conduct, annually and as necessary, audits
			 of activities of the Service, including leasing and royalty activities;
			 and
					(B)report the results of the audits of
			 activities of the Service (including leasing and royalty activities) and the
			 certifications required under subsection (e) to—
						(i)the Committee on Energy and Natural
			 Resources of the Senate;
						(ii)the Committee on Natural Resources of the
			 House of Representatives; and
						(iii)the Secretary.
						(e)Royalties-in-kind program
				(1)Initial certificationSubject to paragraph (3), not later than 60
			 days after the date of enactment of this Act, the Secretary shall submit to
			 Congress a certification that all of the recommendations made by the Office of
			 the Inspector General of the Department as the result of investigations that
			 culminated in a memorandum dated September 9, 2008, and a report dated May 2008
			 (C–EV–MMS–001–2008), with respect to the royalty-in-kind program have been
			 implemented.
				(2)Annual certificationsSubject to paragraph (3), not later than 1
			 year after the date of enactment of this Act and each year thereafter, the
			 Secretary shall submit to Congress a certification that the royalty-in-kind
			 program is in full compliance with Federal law (including regulations)
			 governing procurement and ethics.
				(3)SuspensionNotwithstanding any other provision of law,
			 if the Secretary fails to make a certification required under paragraph (1) or
			 (2), the authority of the Secretary to carry out each royalty-in-kind program
			 is suspended during the period—
					(A)beginning on the day after the deadline for
			 the certification under that paragraph; and
					(B)ending on the date the Secretary makes the
			 certification required under that paragraph.
					
